Citation Nr: 1501168	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-32 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial 50 percent rating for post-traumatic stress disorder (PTSD) from September 25, 1996.

2.  Entitlement to a rating in excess of 70 percent for PTSD from June 15, 2011.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from May 2001 to July 2002 and from February 2003 to May 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 50 percent rating, effective September 2006; and denied entitlement to a total disability rating based on individual unemployability (TDIU).  

In March 2011 the Veteran testified before the undersigned at a Travel Board hearing at the RO.  In September 2011, the Board remanded this case.  In a July 2012 rating decision, entitlement to a 70 percent rating was granted for PTSD effective June 15, 2011.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating for PTSD remains in appellate status. 

The September 2011 rating decision also granted entitlement to a TDIU and notified the Veteran that his claim for a TDIU had been granted in full.  In addition, entitlement to Chapter 35 educational assistance benefits was established.  The Veteran did not initiate an appeal to these matters including to the assigned effective date.



FINDING OF FACT

For the entire appeal period, the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas, but did not result in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for PTSD are met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a September 2006 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for PTSD, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB.  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, Social Security Administrative records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

The Board notes that subsequent to the last SSOC, the Veteran was examined in June 2014.  However, the examiner specifically found the current psychiatric manifestations fall under the umbrella of the criteria for a 70 percent rating which is the assigned rating below.  The examiner indicated that the Veteran's depression is associated with the PTSD which was a fact already of record in previous medical reports and is accepted by the Board and considered within the assigned rating.  As such, the Board finds that this evidence confirms prior evidence of record of a 70 percent rating and it would only delay the Veteran's claim to remand the matter for an SSOC.  Thus, the Board will proceed with the appeal.

Finally, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge who explained the issue to the appellant and his representative, and attempted to identify possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that there is no additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

In this case, the Veteran has essentially exhibited a severe level of severity of his PTSD throughout his appeal period, but not the level of total social and industrial impairment. 

In August 2006, the Veteran presented with symptoms including nightmares, hyperarousal, agitation, restless sleep, avoidance, restricted range and affect, and a foreshortened future.  He described suicidal ideation, but no intent or plan.  He was essentially cognitively intact, but his was anxious and depressed.  In May 2007, he was referred for possible inpatient treatment after endorsing suicidal ideation, but then it was determined that the Veteran had no intent or plan and did not meet the criteria for inpatient admission.  It was noted that the Veteran was not working due to back problems.  The Veteran presented depressive symptoms as well as feelings of worthlessness due to his inability to provide financially for himself and his daughter.  He had increased anhedonia, problems with concentration and focus, frequent crying spells, and feelings of being withdrawn.  Although he had suicidal ideation, he indicated that he would not do anything due to his daughter.  There was no history to suggest psychosis, mania, hypomania, or current substance abuse.  On mental status examination, the Veteran was cognitively intact and his mood was sad.  The GAF was 55.  

An August 2009 medical opinion was to the effect that the Veteran's depression and suicidal ideation were related to his PTSD and the Veteran subsequently participated in VA treatment.  He was well-groomed when he reported.  He remained cognitively intact and suicidal ideation was not constant, as he denied such on evaluation.  See, for example, December 23, 2010 evaluation.  In March 2011, it was noted that the Veteran shared exchanges with his brother and a close personal friend.  The Veteran did not endorse psychotic behavior.

At his Board hearing, the Veteran reported experiencing increased isolation as his relationships with others had deteriorated.  He said that he had hit rock bottom using illegal drugs and had been in treatment.  He indicated that he had occasional panic attacks.  He also related that he had depression and anger issues.  

In June 2011, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran was not in touch with his son, but was very active in his young daughter's life.  The Veteran had previously been involved in altercations.  He was currently clean and sober.  On mental status examination, he appeared clean, neatly groomed, and appropriately dressed.  His psychomotor activity, thought process, and speech were unremarkable.  He was cooperative and attentive, but his affect was constricted and blunted.  His mood was hopeless, sad, and dysphoric.  He had a short attention span and was unable to perform serial 7's or spell a word both forward and backward, but he was oriented to all spheres.  He had suicidal ideation, but no intent or plan due to his daughter.  There were no delusions.  The Veteran's judgment and insight were intact.  He had sleep disturbance.  There were no hallucinations or inappropriate behaviors.  The Veteran was able to interpret proverbs.  He exhibited no obsessive or ritualistic behavior.  He had some panic attacks.  He did not have homicidal thoughts.  His impulse control was fair and he had had periods of violence.  He was able to maintain hygiene and his activities of daily living.  Remote memory was normal, but recent and immediate memories were mildly impaired.  His GAF was 50.  It was noted that the Veteran avoided people and crowds.  He was not working due to back (primarily) and PTSD problems.  His depression was due at least in part to the PTSD.  The examiner opined that while there was not total occupational and social impairment, the Veteran had occupational and social impairment, with deficiencies in most areas.  Subsequent May 2012 and June 2014 VA examinations were consistent in their findings with this examination; however, the GAF score dropped to 48 by 2012.  It was noted that he had been in a relationship with a woman for over a decade and had a relationship with his daughter. 

Although the Veteran's GAF scores have ranged from moderate to serious, a review of the clinical evidence and lay testimony shows a more consistent picture of serious or severe impairment characterized by sadness, hopelessness, and depression, such that a 70 percent rating is warranted throughout the entire appeal period.  However, the Veteran does not meet the criteria for a 100 percent rating because the Veteran's PTSD was not productive of total occupational and social impairment.  The Veteran does not have gross impairment in thought processes or communication.  The Veteran does not suffer from persistent delusions or hallucinations.  His behavior is not grossly inappropriate.  He is able to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran is oriented to time and place.  The Veteran has some memory impairment, but he does not have memory loss for names of close relatives, own occupation, or own name.  He does not exhibit any psychotic symptoms.  There is a history of suicidal ideation, but the Veteran repeatedly has stated that there is no intent or plan.  Although he prefers isolation, he has maintained some relationships.  Accordingly, the Board concludes that the criteria for a 100 percent rating are not met.  

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, particularly since a VA examiner indicated that his criteria level is the level met by the Veteran based on his symptoms.  The evidence does not support a finding of total occupational and social impairment.  The Veteran does not exhibit similar symptoms to those provided in the rating schedule for a 100 percent rating, of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112,117  (Fed. Cir. 2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board concludes that the criteria for a 70 percent rating are met, but no higher.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 70 percent, but no higher, during the entire appeal period.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been frequent hospitalizations or marked interference with employment beyond what is noted in the rating criteria as the rating criteria under which he has been assigned a 70 percent rating specifically contemplates his level of occupational impairment.  Therefore, referral for consideration of an extraschedular rating is not warranted.

ORDER

Entitlement to a 70 percent rating for PTSD, but not in excess thereof is granted for the entire appeal period, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


